Lea, J.,
(with whom concurred Spoffokd, J.,) dissenting. I think the adjudication of the property to the defendant in the rule was valid, and sufficient, in law to pass a title. It was based upon—
1st. A petition to that effect, made by the foreign guardian of the minor whose capacity is not questioned, and who suggests that the sale is necessary for the support and maintenance of the minor — the property being unproductive.
2d. An order of court, based upon this petition, convoking a family meeting.
3d. The action of the family meeting, duly convened, advising that the sale be made, as prayed for.
4th. The order of sale by the judge.
5th. The adjudication made in pursuance of the order of sale thus granted.
Now, it is true that in the course of the proceedings, at the suggestion of the foreign guardian, a special tutor was appointed, and the proceedings of the family meeting were submitted by him to the court for its approval; but this appointment may be considered a mere surplusage. Any relative, or even a stranger, may have transmitted the proceedings to the judge, whose order was based upon the original application for a sale, supported by the recommendation of the family meeting. The title of the purchaser is, I think, one which the minor could never hereafter disturb. The only difficulty which could possibly arise might be incident to a question as to the right of the special tutor to receive the price; and any embarrassment on this point might easily be obviated by making the price payable to the foreign guardian, or to his order.
The minor ought not to be deprived of the benefit of a satisfactory sale of the property. It is to be observed that the foreign guardian and special tutor are both acting together in the interest of the minor, and are represented b/ the same counsel.